Citation Nr: 1433513	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation based upon the need for the regular aid and attendance of another person. 


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1956 to February 1959 and August 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The RO denied entitlement to special monthly compensation based on the need for aid and attendance in August 2004 and the Veteran submitted a timely notice of disagreement.  The Board notes that the RO, in September 2005, granted entitlement to special monthly compensation based on loss of use of both feet, but did not issue a statement of the case regarding entitlement to special monthly compensation based on aid and attendance.  The Veteran then submitted additional claims of entitlement to special monthly compensation based on aid and attendance and the RO denied the issue in December 2008 and April 2010.  However, under Jones v. Shinseki, this is insufficient as the claim may only be resolved by appellate adjudication.  619 F.3d 1368 (Fed. Cir. 2010).  The RO did not issue a Statement of the Case in regards to entitlement to special monthly compensation based on aid and attendance until November 2011.  Therefore, the August 2004 rating decision is the proper determination on appeal as to this issue.  Id.     

On the Veteran's January 2012 VA Form 9, he requested to appear before a member of the Board for a hearing in Washington, D.C.  A hearing was scheduled for July 2014 and the Veteran canceled the hearing in June 2014.  He also specifically stated that he did not want to appear for a hearing at a local regional office.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran is currently in receipt of special monthly compensation on account of a 100 percent rating for herniated nucleus pulposus with loss of use of both feet and a 60 percent rating for hearing loss of the left ear.  He seeks special monthly compensation based upon the need for regular aid and attendance of another person.  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  Inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) . 

In addition, determinations that the appellant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222 (1996).

The Veteran receives regular VA care for his service-connected disabilities.  Records of his VA treatment, however, dated since April 2010, have not been physically or electronically associated with the claims file.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that this claim must be remanded to associate those records and to afford him a contemporaneous VA examination to determine whether the Veteran requires the aid and attendance of another person due to service-connected disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate, either physically or electronically, any outstanding relevant records of VA treatment generated after April 2010, to include but not limited to records from the Chattanooga and Murfreesboro VA facilities.  If no additional records are available, include documentation of the unavailability in the claims file.    

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to care for his basic needs, including to dressing and undressing himself, keeping himself ordinarily clean and presentable; whether he has a frequent need of adjustment of any special prosthetic or orthopedic appliance; his ability feed himself; his ability to tend to the wants of nature; as well as any other incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  He should be provided an appropriate amount of time to submit this evidence.

4.  Afford the Veteran a VA examination to determine whether he needs the regular aid and attendance of another person as a result of his service-connected disabilities.  The claims file must be provided to the examiner and all necessary tests should be conducted.   

The examiner must state whether the Veteran currently is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  The examiner is advised that service connection is in effect for herniated nucleus pulpous with loss of use of both feet and hearing loss of the left ear.  

The examiner must comment on whether, due to the Veteran's service-connected disabilities, he is able to care for his basic needs, including to dressing and undressing himself; keep himself ordinarily clean and presentable; whether he has a frequent need of adjustment of any special prosthetic or orthopedic appliance; his ability feed himself; his ability to tend to the wants of nature; as well as any other incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  

A complete rationale must be provided for any opinions expressed.  

5.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

